Citation Nr: 1746129	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-53 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Amy Fochler, attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996, and from February 2006 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied claims for service connection for a right shoulder condition, and a left shoulder condition.  

The RO subsequently received relevant official service department records that existed, but were not associated with, the claims file at the time of the prior decision, and in January 2015, the RO denied claims for service connection for a "neck condition (claimed as fibromyalgia)," "right shoulder strain (claimed as arthritis and fibromyalgia)," and "left shoulder bicipital tendonitis, acromioclavicular joint osteoarthritis, and bursitis (claimed as arthritis and fibromyalgia)."  In such a case, VA must reconsider the claim de novo, 38 C.F.R. § 3.156 (c)(1), there is no "claim to reopen," and new and material evidence is not required.  Accordingly, the claims will be analyzed without regard to the provisions covering "new and material" provisions for reopening of claims.  Id.

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In February 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a cervical spine disability, a shoulder disability, or fibromyalgia that was caused by his service.


CONCLUSION OF LAW

A cervical spine disability, a shoulder disability, and fibromyalgia, were not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a cervical spine disability, a bilateral shoulder disability, and fibromyalgia, due to his service.  During his hearing, held in February 2017, he testified that during his second period of active duty service, he began having pain in his bilateral little (fifth) fingers.  He argued, in essence, that this was the beginning of a disease process, to include fibromyalgia that spread to his neck and shoulders.  He asserted that his symptoms began following being given a Hepatitis B vaccine.  It was argued that he began receiving treatment for joint symptoms "pretty much all over" following separation from service, in late 2007, to areas that included his neck and shoulders, and that he was eventually determined to have fibromyalgia.  It was further argued that a VA examination report, dated in 2016, in which the examiner determined that the Veteran did not have fibromyalgia, was inadequate, because the examiner "failed to consider a confirmed diagnosis of fibromyalgia."

As an initial matter, the Veteran has argued that his service with the Army National Guard performed between February 2006 and February 2007 in support of Operation Jump Start, should be considered to have been active duty service.   

The VA Adjudication Procedure Manual, (VBA Manual M21-1MR) states that the term Active Duty Special Work (ADSW) (now described as Active Duty Support (ADS)), applies to those who are ordered to full-time but temporary duty for operational or support purposes for the Reserve or National Guard.  The period of service can vary but is generally less than 180 days.  A DD Form 214 is not usually issued for ADS periods less than 180 days.  M21-1MR, Part III, Subpart ii.6.A.2.c.

ADS for periods of less than 180 days is a type of ADT.  If the period of ADS equals or exceeds 180 days, it is considered active duty.  ADS periods of less than 180 days are generally recorded on an official order document in the service personnel records.  A DD Form 214 is not routinely issued for ADS periods of 180 days or less.  Exception:  All periods of ADS for the Reserves for operational support are considered active service regardless of length of service.  M21-1MR, Part III, Subpart ii.6.A.2.d.

Duties performed under ADSW may be for operational, support, or training purposes.  The Department of Defense (DoD) defines ADSW as a tour of active duty to fulfill support requirements.  VA characterizes ADSW as active duty for the purpose of this topic unless the purpose for going on ADSW was to receive training.  M21-1MR, Part III.v.4.C.7.m.  If the duties a Veteran performed during ADSW cannot be ascertained, treat the period of service as active duty.  Id.

The Veteran's personnel file includes a NGB Form 22 which shows that he had service with the Army National Guard between February 2006 and February 2007.  The Veteran also received an Award of the Armed Forces Medal for Operation Jump Start.  The citation for this award states that it is authorized for those service members who deployed in the Area of Eligibility (Texas, New Mexico, Arizona, and California) between May 15, 2006 and June 15, 2008.  A November 2007 Statement of Medical Examination and Duty Status (DA Form 2173) indicates that the Veteran had right hand symptoms while on a mission in Arizona near the southwest border.  

Given the foregoing, the Board finds that the Veteran's service between February 2006 and February 2007 may be characterized as active duty service.  Id.

The Board notes that in a final decision, dated in June 2015, the RO denied a claim for service connection for a bilateral hand disability.  38 U.S.C.A. § 7105(c) (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records from his first period of active duty appear to be missing in part.  In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The available records do not show any relevant complaints, findings, or diagnoses.  A January 1995 X-ray report for the cervical spine was within normal limits.  Moreover, the Veteran acknowledged at his Board hearing that there were no symptoms during his first period of service.

There is no relevant medical evidence of record dated between the Veteran's first and second periods of active duty.

The Veteran's service treatment records from his second period of active duty  show that in August 2006, he sought treatment for a ten-day history of right index finger pain.  There was no history of trauma.  He stated that his father had a history of gout.  The assessment was right finger pain, edema, bursitis vs. gout.  A September 2006 report shows that the Veteran sought treatment for complaints of bilateral hand pain, in the PIPs (proximal interphalangeal joints) of the second through fourth digits of the right hand, and the second and third digits of the left hand.  He also complained that his right fifth finger "wags like a dog," and that he had twitches in his arms and legs.  The assessment was bilateral hand pain.  He was provided with Piroxicam, and referred for further evaluation.  See also Statement of Medical Examination and Duty Status (DA Form 2173), dated in November 2006 (noting that while in Arizona mission at the southwest border, the Veteran complained of hand pain, that he was treated and given Motrin, and that he was returned to duty).    

As for the post-service medical evidence, it includes VA progress notes, which show that in September 2007, the Veteran sought emergency room treatment for a one-year history of bilateral knuckle and wrist pain on movement.  His knuckle pain was at the fourth MCP (metacarpophalangeal joint).  The Veteran reported that his pain had started with an ache in the right first MCP joint, but that it had since spread to include all his MCPs, his thumbs, and his wrist.  The initial assessment was arthralgias.  It was noted that there was a possibility of inflammatory arthropathy.  

Thereafter, the Veteran received multiple treatments for complaints of joint pain.

A VA rheumatology note, dated in November 2007, contains an assessment of polyarthritis.  The report notes the following: the symmetric pattern with polyarthritis does suggest inflammatory arthritis such as RA (rheumatoid arthritis). But in the absence of objective data (negative X-ray and negative serologies) this diagnosis is questionable.  However, a CCP (cyclic citrullinated peptide test) was not done.  Other considerations are gout, which could very well present in a similar manner, especially with first MTP involvement "suspicion is high."  It would be atypical, however, for gout to start in small joints (MCP) of the hands first.  OA (osteoarthritis) is also a possible explanation for patient's arthritis with patient history of involvement with weight lifting and wrestling.

A January 2008 VA progress note shows that upon review of the Veteran's laboratory results and X-rays, there was no indication of inflammatory arthritis or osteoarthritis.  

A May 2008 VA progress note contains a diagnosis of polyarthralgia.  That report notes that an X-ray of his hands was normal.  

A November 2008 VA progress note states that the Veteran was being followed in rheumatology for polyarthralgia of unknown cause, that his RA factor and other labs were all negative, and that his X-rays were without any specific findings.  

VA progress notes, dated in May 2009, note that the Veteran sought treatment for myalgia.  He was noted to report that he initially had myalgia after some type of shot while in the military in Arizona, but that he did know what type of shot it was.  He was noted to have been evaluated by the rheumatology department without any findings, and that another evaluation had been without any findings that could account for his pain complaints.  He complained of joint pain that included the shoulder.  The assessment was myalgia of the shoulders and wrists with strenuous activity, of unknown etiology and a negative workup by the rheumatology department, with normal X-rays.

The claims file includes a number of reports from private health care providers, dated between December 2008 and 2010.  This evidence shows that the Veteran initially sought treatment for complaints of pain in his hands, shoulders, feet and knees that began in August 2007.  X-rays and an MRI of the hands were negative.  The assessment was possible rheumatoid arthritis vs. other cause of synovitis.  There was a notation of unspecified polyarthropathy and polyarthritis at multiple sites.  In February 2009, he complained of increased right shoulder pain that began after he played basketball with his son.  The diagnoses included right rotator cuff syndrome.  In July 2009, he complained of hand and right shoulder pain since his service.  He had a normal right shoulder X-ray.  The diagnosis was right shoulder tendonitis.      

February 2013 VA X-rays of the shoulders were normal.

September 2013 VA X-rays of the cervical spine were normal.  

A May 2014 report states that an MRI of his shoulder was "remarkably good," with modest tendonitis and mild arthritis at the AC joint, but no evidence of rheumatoid arthritis or rotator cuff tear.  

A VA neck disability benefits questionnaire (DBQ), dated in February 2015, shows that the examiner indicated that the Veteran's VA claims file had been reviewed.  The Veteran was noted to have a history of an MVA (motor vehicle accident) in 1994 during service in Germany, specifically, he was the restrained driver in a vehicle that flipped over several times.  The Veteran reported having intermittent neck pain since 1994.  He said that his posterior neck pain was worsening and had a decreased range of motion.  The diagnosis was lumbar strain (presumably cervical strain) with a date of diagnosis of February 2015.

A VA shoulder and arm DBQ, dated in February 2015, shows that the examiner indicated that the Veteran's claims file, and VA e-folder (VBMS or Virtual VA), had been reviewed.  The Veteran reported a history of shoulder pain over the past several years, with onset about 10 years before, and a gradual onset of recurrent bilateral shoulder pain.  A May 2014 MRI was noted to show biceps tendonitis and AC (acromioclavicular joint) DJD (degenerative joint disease) of the left shoulder.  The diagnoses were right shoulder strain, left bicipital tendonitis, left acromioclavicular joint osteoarthritis, and left shoulder bursitis; the dates of the diagnoses were all between 2014 and 2015.  

The February 2015 VA neck and shoulder and arm DBQs were completed by the same examiner, who concluded that the claimed bilateral shoulder condition was less likely as not (less than 50 percent probability) incurred in or caused by the Veteran's service.  She explained that there is no evidence of chronicity of a shoulder condition during active duty service, and that there is no evidence of a shoulder condition in the years proximal to active duty service.  The medical evidence does not support causality with current left bicipital tendinosis, acromioclavicular joint degenerative joint disease with bursitis, or right shoulder tendonitis with a claimed onset of ten or more years.  

The examiner further concluded that the claimed neck condition was less likely than not (less than a 50 percent probability) incurred in or caused by the Veteran's service.  She explained that there was no evidence of chronicity of a neck condition during active duty service, and no evidence of a neck condition proximal to military service.  The X-rays during active duty service following his MVA (in 1994) were negative.  His current cervical spine X-rays were negative.  The medical evidence did not support a neck injury during active duty of such severity as to have resulted in chronic cervical strain over ten years later.  

A May 2015 VA rheumatology note states that a repeat CCP test in 2013 was
weakly positive at 24.  The Veteran was last seen in June 2014, with complaints of knee and shoulder pain.  He had previously been treated with NSAIDs (nonsteroidal anti-inflammatory drugs) without improvement of pain.  Prednisone helped significantly with his pain.  The diagnosis was polyarthralgias.  The note includes a notation of diffuse polyarthralgias of unclear etiology, and states that his DDx (differential diagnoses) include fibromyalgia, seronegative rheumatoid arthritis, spondyloarthropathy, and osteoarthritis.  

VA progress notes dated in August 2016, to include a VA rheumatology note, state the following: prior workup has been negative including rheumatoid factor, CCP, and HLA B-27.  The Veteran's history and physical exam are most consistent with fibromyalgia or chronic pain syndrome.  The Veteran may also have mild coexistent osteoarthritis in his hands.  There is no evidence of inflammatory arthritis at this point.  There was an extensive discussion with the Veteran regarding the diagnosis and management of "fibromyalgia or chronic pain syndrome" (emphasis added).  Other diagnoses note "seronegative rheumatic arthritis vs. polyarthralgia NOS (not otherwise specified)."

A VA examination report, dated in September 2016, shows that the examiner stated that the Veteran's VA e-folder (VBMS or Virtual VA) and CPRS (Computerized Patient Record System) records had been reviewed.  The examiner was notified that the Veteran had filed claims for neck and bilateral shoulder conditions, and that he had asserted that his joint pain while on active duty in the National Guard could be related to fibromyalgia.  The examiner indicated that the Veteran had not ever been diagnosed with fibromyalgia.  The Veteran does not currently have any findings, signs, or symptoms attributable to fibromyalgia.  The Veteran has had a thorough negative workup by rheumatology in the past.  X-rays have all been negative.  The Veteran does not meet the criteria for fibromyalgia.  

The examiner concluded that it is less likely as not (less than 50 percent probability) that the Veteran's hand pain and swelling and right index finger pain was an early manifestation of fibromyalgia.  The examiner summarized the Veteran's treatment in 2006, and stated that he had reviewed medical literature.  The examiner stated the following: fibromyalgia, by definition, is widespread pain of the predominantly the soft tissues, and it may be referred to the joints as well.  The American College of Rheumatology has changed the criteria for a diagnosis to include widespread pain, that may or may not reveal trigger points on examination, specifically because they may wax and wane.  The examiner could find no instance of fibromyalgia beginning in the hand joints in the literature.  The Veteran's widespread joint pain didn't have its onset until 2009 per review of all evidence provided.  The Veteran has never had a definitive diagnosis of fibromyalgia from any provider.  Fibromyalgia is not a condition of the joints, it involves soft tissue.  The Veteran's examination was completely negative for trigger points, and joint examinations were normal.  The only finding was ttp (tenderness to palpation) of the MCP joints of the hands, with an otherwise normal examination.  In the past, the Veteran has had a positive response to Prednisone, supporting an inflammatory process, not fibromyalgia.  

The Veteran has, at times, claimed to have had neck symptoms since 1994, and shoulder symptoms since his second period of active duty service.  See e.g., May 2009 report; February 2015 VA DBQs.  However, in other reports, he stated that his shoulder symptoms began in August 2007, or in late 2007.  See December 2008 private treatment record; February 2017 hearing transcript.  Service treatment records do not show any complaints or finding involving cervical spine or shoulder symptoms.  None of the post-service medical evidence, to include an April 2008 VA examination report, shows complaints of neck or shoulder symptoms prior to December 2008.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board therefore finds that the Veteran is not an accurate historian.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that the claims must be denied.  There is no evidence of any of the claimed disabilities during either period of active duty service.  The earliest post-service medical evidence of treatment for any relevant symptoms is dated in December 2008.  This is about one year and nine months after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no competent opinion in support of any of the claims.  The only competent opinions are found in the February 2015 and September 2016 VA DBQs, and these opinions weigh against the claims.  These opinions are considered highly probative evidence against the claims, as the examiners indicated that the Veteran's claims files had been reviewed, and as the opinions are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that arthritis of the neck or shoulders was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for fibromyalgia, the Veteran has asserted that the September 2016 VA opinion is inadequate because the examiner failed to account for the Veteran's previous diagnoses of fibromyalgia.  The September 2016 VA examiner indicated that his entire claims file (VA e-folder) had been reviewed, and stated that, "The Veteran has never had a definitive diagnosis of fibromyalgia from any provider" (emphasis added).  This appears to be accurate based on the Board's review of the record.  Specifically, the Veteran has been afforded differential diagnoses that include fibromyalgia, and competing diagnoses that include fibromyalgia.  However, he has not been afforded a definitive diagnosis of fibromyalgia, and the September 2016 VA examiner provided a persuasive explanation as to why a diagnosis of fibromyalgia is not appropriate.  Accordingly, the Board finds that the September 2016 VA DBQ is adequate for adjudicatory purposes, and that the Veteran is not shown to have fibromyalgia.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a cervical spine disability, a shoulder disability, or fibromyalgia, due to his service, and therefore the claims must be denied.  

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has claimed, at least at times, to have had ongoing neck or shoulder pain since his service, however, he has been found not to be credible.  The Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has been found not to be an accurate historian. 
Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). Therefore the claims on appeal are denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations, and etiological opinions have not been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a cervical spine disability, a shoulder disability, and fibromyalgia, is denied.


____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


